United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-1585
                                  ___________

Rodger Dean Robb,                    *
                                     *
           Appellant,                *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * District of Minnesota.
Michael O’Keefe, Commissioner,       *
Minnesota Department of Health and *      [UNPUBLISHED]
Human Services,                      *
                                     *
           Appellee.                 *
                                ___________

                            Submitted: December 18, 2003

                                 Filed: January 6, 2004
                                  ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.


      Rodger Dean Robb appeals the district court’s1 order denying his 28 U.S.C.
§ 2254 petition challenging his commitment under Minnesota’s Sexually Dangerous
Person (SDP) Act, Minn. Stat. §§ 253B.02, subd. 18c, 253B.185 (2002). The district

      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jonathan
G. Lebedoff, United States Magistrate Judge for the District of Minnesota.
court granted Robb a certificate of appealability on whether Minnesota’s “lack of
adequate control” standard comports with constitutional requirements. The
constitutionality of Minnesota’s SDP Act was recently upheld in Linehan v. Milczark,
315 F.3d 920, 927-28 (8th Cir. 2003). Accordingly, we affirm. See 8th Cir. R. 47B.
We deny appellee’s pending motion.
                        ______________________________




                                        -2-